UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1237



GREGORY E. WEST,

                                              Plaintiff - Appellant,

          versus


AMERICAN TELEPHONE & TELEGRAPH TECHNICAL SER-
VICES, INCORPORATED,

                                              Defendant - Appellee,

          and


JOHNNIE MOORE,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-742)


Submitted:   July 27, 2000                 Decided:   August 2, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory E. West, Appellant Pro Se.    Ronda Lynn Brown, MCGUIRE,
WOODS, BATTLE & BOOTHE, L.L.P., McLean, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gregory E. West appeals the district court’s order granting

the Defendant’s motion for summary judgment in his civil action in

which he alleged employment discrimination based upon race, gender,

and retaliation.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See West v. Moore,

No. CA-99-742 (E.D. Va. Dec. 16, 1999).*    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 15, 1999, the district court’s records show that it was
entered on the docket sheet on December 16, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2